UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8F Application for Deregistration of Certain Registered Investment Companies I. General Identifying Information 1. Reason fund is applying to deregister ( check only one; for descriptions, see Instruction 1): [ X ] Merger [ ] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: WM VARIABLE TRUST (the Fund) 3. Securities and Exchange Commission File No. 811-07462 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [ ] Initial Application [ X ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 1201 Third Avenue, 8th Floor Seattle, WA 98101 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Adam U. Shaikh Principal Management Corporation 711 High Street Des Moines, IA 50392 (515) 235-9328 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Adam U. Shaikh Principal Management Corporation 711 High Street Des Moines, IA 50392 (515) 235-9328 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [ X ] Management company; [ ] Unit investment trust; or [ ] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [ X ] Open-end [] Closed-end 10. State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Massachusetts 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund's contracts with those advisers have been terminated: WM Advisors, Inc. 1201 Third Avenue, 8th Floor Seattle, WA 98101 Capital Guardian Trust Company 333 South Hope Street, 55 th Floor Los Angeles, CA 90071 ClearBridge Advisors, LLC 300 First Stamford Place, 2nd Floor Stamford, CT 06902 Columbia Management Advisors, Inc. 100 Federal Street Boston, MA 02110 Delaware Management Company 2005 Market Street Philadelphia, PA 19103 Janus Capital Management LLC 151 Detroit Street Denver, CO 80206 Oberweis Asset Management, Inc. 3333 Warrenville Road, Suite 500 Lisle, IL 60532 OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street, 11th Floor New York, NY 10281 Russell Implementation Services, Inc. treet Tacoma, WA 98402 Salomon Brothers Asset Management, Inc. 399 Park Avenue New York, NY 10022 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund's contracts with those underwriters have been terminated: WM Funds Distributor, Inc. 1201 Third Avenue, 8th Floor Seattle, WA 98101 13. If the fund is a unit investment trust ("UIT") provide: (a) Depositor's name(s) and address(es): Not applicable. (b) Trustee's name(s) and address(es): Not applicable. 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? [ X ] Yes [ ] No If Yes, for each UIT state: Name(s): American General Life Insurance Co Separate Account D File No.: 811-02441 Business Address: 2727-A Allen Parkway, Houston, TX 77019 Name(s): Farmers New World Life Insurance Co. Variable Universal Life II File No.: 811-09547 and 811-09507 Business Address: 3003 77 th Avenue SE, Mercer Island, WA 98040-2890 Name(s): First Sunamerica Life Insurance Co FS Variable Separate Account File No.: 811-08810 Business Address: P.O. Box 54299, Los Angeles, CA 90054-0299 Name(s): Standard Insurance Retirement Plans Division Separate Account C File No.: 811-09619 Business Address: 1 th Avenue, Portland, OR 97204-1020 Name(s): TIAA-CREF Life Separate Account VLI-1 File No.: 811-10393 Business Address: 8500 Andrew Carnegie Blvd., Mail Code  E3/N6, Charlotte, NC 28262-8500 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [ X ] Yes [ ] No If Yes, state the date on which the board vote took place: August 11, 2006. If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [ X ] Yes [ ] No If Yes, state the date on which the shareholder vote took place: December 15, 2006. If No, explain: II. Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [ X ] Yes [ ] No (a) If Yes, list the date(s) on which the fund made those distributions: January 5, 2007. (b) Were the distributions made on the basis of net assets? [ X ] Yes [ ] No (c) Were the distributions made pro rata based on share ownership? [ X ] Yes [ ] No (d) If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only : Were any distributions to shareholders made in kind? [ ] Yes [ ] No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17. Closed-end funds only : Has the fund issued senior securities? [ ]
